Correction of an Error in a Note to the Case of King vs. Kilbride, page 119.In the note referred to the description of the mortgage debt in the complaint was by mistake given, instead of its description in the mortgage deed. To make the matter plain the following is substituted for the entire note as it appears on page 119.The point decided in the last paragraph of the opinion will not be understood without a statement of the facts upon which the question of the insufficiency of the description of the debt in the mortgage is made. The debt is thus described in the mortgage:—‘ The condition of this deed is such, that whereas the said grantor is justly indebted to the said grantee in the sum of fifteen hundred dollars, as evidenced by his promissory note of even date herewith, payable to said grantee or order, as therein appears, with interest at six per cent per annum, payable semiannually ; now therefore, if said note shall be well and truly paid according to its tenor, then this deed shall be void, otherwise to remain in full force and effect.”The note, was as follows :